DETAILED ACTION
This Action is in response to the submission of the Amendment for Application Number 16795195 received on 4/22/2021.
Claims 1-5, 7-16, 18-22, 24-33 are presented for examination.
Claims 6, 17, and 23 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-16, 20, 24, 27, 29, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fomenko et al. (US 20110071841).


receiving, by a server, a request from a peer device for at least a portion of a file, the request based on a software release, deployment, or replication operation at the peer device ([0013], “a first peer requesting an item of digital content from a central authority;  the central authority identifying a plurality of second peers from whom the item can be downloaded”; Fig. 3, 34, “Content Item Selected and Requested” from the “Central Server”;  [0059], The request is in response to a user requesting the data for downloading content, at the user’s device, which is therefore a replication request resulting in the local replication of the content stored on other peers;  Further the digital content of the reference includes “software” [0032]; therefore the request reasonably equates to a replication operation, as claimed);
sending, by the server, download information to the peer device (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”), the download information including a checksum corresponding to the portion of the file ([0205], “When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”); 
sending, by the server to the peer device, a token corresponding to authorization for the peer device to perform P2P communication (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”; [0014], “the tokens provided by the central authority may be signed using a private key of the central authority, and decrypted using a public key provided to the peers. A certificate authority may be used to provide independent 
sending, by the server to the peer device, an indicator that identifies at least one peer device that stores the portion of the file ([0018], “a token is provided for each potential uploading peer identified by the central authority”; see also [0063]-[0064] showing each client in possession (stores) of the content; see also [0066] downloading the chunk from a peers that “have the chunk(s)” requires thosee peers to have the chunk(s) stored; Fig. 5a and [0135]); and 
updating, by the server, tracking information to indicate that the peer device received the portion of the file ([235], transaction logs are updated at the central authority;  “ The central authority may use the download characteristics reported by the downloading peer to assess the relative effectiveness of different uploading peers.”).

Regarding claim 8, Fomenko disclosed a system for managing peer-to-peer (P2P) downloading across a network, the system comprising:
at least one memory storing instructions ([0049], “physical servers”; [0153] “storage”); and
one or more processors coupled to the at least one memory, the one or more processors configured to execute the instructions to cause the processor ([0024], [0049]) to: 

send download information to the peer device (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”), the download information including a checksum corresponding to the portion of the file ([0205], “When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”); 
send, to the peer device, a token corresponding to authorization for the peer device to perform P2P communication (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”; [0014], “the tokens provided by the central authority may be signed using a private key of the central authority, and decrypted using a public key provided to the peers. A certificate authority may be used to provide independent verification of the public key. Use of a public key infrastructure serves to provide security without excessive communication between parties.”;  See [0015], “[0015] This 
send, to the peer device, an indicator that identifies at least one peer device that stores the portion of the file ([0018], “a token is provided for each potential uploading peer identified by the central authority”; see also [0063]-[0064]); and
update tracking information to indicate that the peer device received the portion of the file ([235], transaction logs are updated at the central authority;  “ The central authority may use the download characteristics reported by the downloading peer to assess the relative effectiveness of different uploading peers.”).

Regarding claim 9, Fomenko disclosed the system of claim 8, where the one or more processors are further configured to:
receive, from the peer device, a request to identify the at least one peer device that stores the portion of the file ([0013], “a first peer requesting an item of digital content from a central authority”; Fig. 3, 34, “Content Item Selected and Requested” from the “Central Server”); and
identify the at least one peer device that stores the portion of the file based on tracking data ([0018], “a token is provided for each potential uploading peer identified by the central authority”; see also [0063]-[0064]).

Regarding claim 10, Fomenko disclosed the system of claim 8, where the one or more processors are further configured to:


Regarding claim 11, Fomenko disclosed the system of claim 8, where the one or more processors are further configured to: send, a request to the peer device, the at least one peer device, or both, for information related to which portions of the file are stored at the corresponding peer device (Fomenko, [0234], Fomenko disclosed the central server may pool peers for receipts;  The polling for receipts is a request to determine information related to which portions have been successfully downloaded by each peer).

Regarding claim 12, Fomenko disclosed the system of claim 8, where the one or more processors are further configured to:
receive, from the at least one peer device, information related to which portions of the file are stored at the at least one peer device (Fomenko, [0076], users of client devices may register their content with the central authority, including providing a checksum).

Regarding claim 13, Fomenko disclosed the system of claim 8, where the one or more processors are further configured to:
receive, from the peer device, information related to which portions of the file are stored at the peer device (Fomenko, [0217], “The downloading peer enters 74 receipt of the chunk in a download transaction log”; [0218] “Transaction logs are then transmitted 75 to the central authority at some point after the file transfer has been completed”; Additionally, all clients can register the content they have, including clients that request content, as Fomenko does not preclude any clients from registering their content [0076]).

Regarding claim 14, Fomenko disclosed a method for peer-to-peer (P2P) downloading across a network, the method comprising:
receiving, by a peer device, a download command for a file ([0013], “a first peer requesting an item of digital content from a central authority”; Fig. 3, 34, “Content Item Selected and Requested” from the “Central Server”; See [0062] in which a user is controlling the device and selects content on the device, which is the equivalent to the device receiving a command to download the file; [0059], The request is in response to a user requesting the data for downloading content at the user’s device, which is therefore a replication request resulting in the local replication of the content stored on other peers;  Further the digital content of the reference includes “software” [0032]; therefore the request reasonably equates to a replication operation, as claimed);

receiving, at the peer device from the server, download information (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”) including a checksum corresponding to at least a portion of the file ([0205], “When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”);
receiving, at the peer device from the server, an indicator that identifies at least one device that stores the portion of the file ([0018], “a token is provided for each potential uploading peer identified by the central authority”; see also [0063]-[0064]); and
sending, from the peer device to the server, downloaded file information indicating that the peer device verified, based on the checksum, receipt of the portion of the file from the at least one device ([0205] “When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk…When the chunk is confirmed to be valid by the downloading peer, it provides a receipt”; [0217] “The downloading peer enters 74 receipt of the chunk in a download transaction log”; [0218] “Transaction logs are then transmitted 75 to the central authority at some point after the file transfer has been completed”).



Regarding claim 16, Fomenko disclosed the method of claim 14, further comprising: receiving, at the peer device from the server, a token (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”); and determining whether the token is valid ([0104], Fomenko disclosed the uploading peers validates the token);
based on a determination that the token is expired, sending, from the peer device to the server, a request to renew the token ([0128], “After a token expires, the purchaser (downloading peer) is required to request a new token”, which amounts to the process repeating).

Regarding claim 20, Fomenko disclosed the method of claim 14, further comprising: determining, by the peer device, the portion of the file at the at least one device based on the download information (Fomenko, [0103], “The token may indicate that only a particular part of the content may be provided by a particular uploading peer”).

Regarding claim 24, Fomenko disclosed a system for peer-to-peer (P2P) downloading across a network, the system comprising:
at least one memory storing instructions ([0049], client devices made up of physical computers which include memory and processor); and

receive a download command for a file based on a software release, deployment, or replication operation ([0013], “a first peer requesting an item of digital content from a central authority;  the central authority identifying a plurality of second peers from whom the item can be downloaded”; Fig. 3, 34, “Content Item Selected and Requested” from the “Central Server”;  [0059], The request is in response to a user requesting the data for downloading content at the user’s device, which is therefore a replication request resulting in the local replication of the content stored on other peers;  Further the digital content of the reference includes “software” [0032]; therefore the request reasonably equates to a replication operation, as claimed);
send, to a server, a download request based on the download command ([0013], “a first peer requesting an item of digital content from a central authority”; Fig. 3, 34, “Content Item Selected and Requested” from the “Central Server”); 
receive, from the server, download information (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”) including a checksum corresponding to at least a portion of the file([0205], “When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”);
receive, from the server, an indicator that identifies at least one device that stores the portion of the file ([0018], “a token is provided for each potential uploading peer identified by the central authority”; see also [0063]-[0064]); and


Regarding claim 27, Fomenko disclosed the system of claim 24, where the one or more processors are further configured to:
receive the portion of the file (Fomenko, [0205], “When a chunk is safely received by the downloading peer”); and
verify, based on the checksum, the portion of the file received from the at least one device (Fomenko, [0205], “ When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”).

Regarding claim 29, Fomenko disclosed the system of claim 24, wherein the at least one device comprises a first peer device and a second peer device (Fomenko, [0005]. “The central authority will provide a list of Internet Protocol (IP) addresses of various uploading peers which currently are online and which store the file”).


receive one or more portions of the file from the first peer device, the second peer device, or both (Fomenko, [0005], “The downloading peer subsequently contacts the uploading peers and requests the file. The uploading peers check with the central authority to verify that payment has been made, then the downloading peer downloads part of, or the entire file from each uploading peer”).

Regarding claim 31, Fomenko disclosed the method of claim 1, further comprising updating, by the server and based on the request, the tracking information to indicate that the peer device has requested the portion of the file ([0056], “This central authority stores the definitive index of the items legitimately downloaded from the system by clients and updates the client and content database 132 (see below) accordingly.  A new location for legitimately obtaining content is added when a purchase is made through the client or website and download is started by the downloader.”;  See also [0068] “The central server validates the sender's details and checks the received transaction log to reconcile it with purchases made and records received from downloading clients”;  It is therefore evident that the central server keeps tracking records of purchases, i.e. information that indicates that a peer device has requested the portion of the file).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Alvarsson (US 20100223472).

Regarding claim 3, Fomenko disclosed the method of claim 1, further comprising:
generating, by the server and based on the request, the download information (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”); and wherein the download information includes:
a checksum for each portion of the file ([0205], “When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”).
While Fomenko also disclosed the central authority having a checksum of the entire file ([0076]), Fomenko did not explicitly disclose sending this entire file checksum as part of the download information to the client.  As claimed, Fomenko did not explicitly 
In an analogous art, Alvarsson disclosed wherein the download information includes a checksum for an entirety of the file (Alvarsson, [0022], Alvarsson disclosed an info-hash provided to the client upon approval of the content request, in which the info-hash is a unique ID containing the name of the file (content) to be downloaded in the form of a checksum).
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Alvarsson as they both relate to peer-to-peer network file downloads through a central server, and as such, their teachings are within similar environments.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the providing of an info-hash to the client, as disclosed by Alvarsson, within the teachings of Fomenko, as doing so provides additional information, benefitting the client by allowing the client to further verify the downloaded content as being genuine to the particular file desired, resulting in increased customer desirability of use of the system.

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Hu (US 20180373517).

Regarding claim 4, Fomenko disclosed the method of claim 1, but did not explicitly state wherein the file comprises a Docker file.
In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply any type of file, include the above noted nonfunctional descriptive material of a “docker” file, with the claimed invention because such description of data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Regardless of such, Hu disclosed a method for downloading Docker images using a P2P distribution system (Hu, [0012]).  As such, Hu provides evidence that it was well known at the time the invention was filed to utilize a p2p network for downloading docker files.
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Hu, as they are both directed to peer-to-peer downloading of files, and as such they are within similar environments.
.

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Smith et al. (US 20200084202).

Regarding claim 5, Fomenko disclosed the method of claim 1, further comprising: 
generating, by the server and based on the request, the token (Fig. 3, 38, “Prepare and Send Tokens to Downloading Clients”); and wherein the token is configured to indicate a time period during which the peer device is authorized to perform the P2P communication (Fomenko, [0112], “The XML purchase token 40 of a preferred embodiment of the invention contains the following information:”; [0123] “Content information 403, which should identify the content and should include:”  [0126] “Purchase token expiry date”, [0127] “Used by uploaders to deny download requests if the token has expired”);
receiving, by the server, a request to extend the time period corresponding to the token ([0128], “After a token expires, the purchaser (downloading peer) is required to request a new token”; The requesting of a new token, which starts the process over, results in a new token provided with a new expiration time, giving the user additional 
While it is evident that the request for the new token would result in the process to be repeated, to which the server decides to issue a new token to the client, Fomenko did not explicitly disclose determining, by the server, whether to extend the time period.
	In an analogous art, Smith disclosed teachings with respect to the use of an attestation token in order to access a resource from an edge computing system (Abstract), in which a first instance of a token is obtained from an attestation provider, and upon expiration of the token, Smith disclosed requesting to obtain an update to the provider instance of the token, to which the attestation may choose to provide an update to the provider instance of the token, thereby providing updated expiration data (Smith, [0219).
	One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Smith as both teachings relate to the utilization of token information for access to resources, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Smith within the teachings of Fomenko in order to provide the ability for the server of Fomenko to extend tokens that have already been issued, removing the need to create new tokens, thereby reducing load on the server. 

Claim(s) 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Tanaka et al. (US 20150341178).

Regarding claim 7, Fomenko disclosed the method of claim 1, further comprising: 
registering, by the server, the peer device (Fomenko, [0052]); 
wherein registering the peer device comprises:
sending a public key of the server to the peer device (Fig. 2, Client 4 includes Central interaction function 108; See [0052], “The central interaction function is provided with a public key 110 of the central server to allow it to determine whether messages purporting to originate from the central authorisation server are genuine.”; See also [0223]); and
receiving a public key of the peer device ([0077], “it is desirable for the client to generate or receive its key pair at this point, and to provide the public key 106 to the central authority“; see also [0223]).
Fomenko did not explicitly disclose signing the public key of the peer device; and sending the signed public key of the peer device to the peer device.
In an analogous art, Tanaka disclosed signing the public key of the peer device; and sending the signed public key of the peer device to the peer device (Tanaka, [0006], Tanaka disclosed the server device signs a public key certificate of the client device (client certificate) and transmitting a secret key and the client certificate to the client device).
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Tanaka as they both relate to the utilization of public keys for security, and as such, include similar environments.


Regarding claim 22, Fomenko disclosed the method of claim 14, further comprising: 
registering with the server (Fomenko, [0052], “registers”);
receiving, from the server, a public key of the server (Fig. 2, Client 4 includes Central interaction function 108; See [0052], “The central interaction function is provided with a public key 110 of the central server to allow it to determine whether messages purporting to originate from the central authorisation server are genuine.”; See also [0223]);
sending, to the server, a public key of the peer device ([0077], “it is desirable for the client to generate or receive its key pair at this point, and to provide the public key 106 to the central authority“; see also [0223]).
Fomenko did not explicitly disclose receiving, from the server, a signed version of public key of the peer device.
In an analogous art, Tanaka disclosed signing the public key of the peer device; and sending the signed public key of the peer device to the peer device (Tanaka, [0006], Tanaka disclosed the server device signs a public key certificate of the client device (client certificate) and transmitting a secret key and the client certificate to the client device).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Tanaka with respect to the signing and transmitting of the client’s public key to the client, within the teachings of Fomenko in order to increase the security of Fomenko, thereby making the system more desirable to use by its customers.

Claim(s) 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Ahmed et al. (US 20080082648).

Regarding claim 18, Fomenko disclosed the method of claim 14, further comprising:
identifying, by the peer device, the at least one device based on the indicator (Fomenko, [0013], “at least one token each identifying at least one of the plurality of second peers”); and 
establishing a communication link between the peer device and the at least one device ([0013], “the first peer sending one or each of the at least one tokens to a second peer identified in that token, each sent token identifying the first peer, the second peer to whom the token is sent, and the item requested by the first peer, with a request for a part of the item from said second peer; wherein each second peer receiving 
Fomenko did not explicitly disclose establishing a Secure Sockets Layer (SSL)-encrypted communication link between the peer device and the at least one device, the SSL-encrypted communication link in accordance with an HTTP protocol.
In an analogous art, Ahmed disclosed the concept of secure peer-to-peer cache sharing in which the peers include establishing a Secure Sockets Layer (SSL)-encrypted communication link between the peer device and the at least one device, the SSL-encrypted communication link in accordance with an HTTP protocol (Ahmed, [0056], “the requesting peer 102A establishes a secure network connection to the caching peer 102B, such as for instance through the use of a Secure Sockets Layer ("SSL") connection. Also at operation 356, the requesting peer 102A retrieves the requested data from the caching peer 102A”;  See Fig. 2, illuistrating the networking protocol stack utilized by the peer computers, which is in accordance with “HTTP”; See [0031], [0036] disclosing the client application 206B including “a file transfer program” in which the network protocol stacks utilized by the peer computers 102A-102B provided herein also include an application protocol 204B-204C, which are in accordance with HTTP).
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Ahmed as they are both with regards to a peer-to-peer file sharing, and as such, are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the SSL techniques of Ahmed within the teachings .

Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Luo et al. (US 20110307564).

Regarding claim 19, Fomenko disclosed the method of claim 14, but did not explicitly disclose:
determining, by the peer device, a number of peer devices communicating with the peer device;
comparing the number to a threshold; and
sending, from the peer device to the server and based on the number being less than or equal to a threshold, a request for the server to identify one or more additional peer devices that store the portion of the file.
In an analogous art, Luo disclosed determining, by the peer device, a number of peer devices communicating with the peer device ([0065] “number thereof”, which refers to “the peers in the peer list thus processed”);
comparing the number to a threshold ([0065], “whether the number thereof reaches a threshold”; and
sending, from the peer device to the server and based on the number being less than or equal to a threshold, a request for the server to identify one or more additional 
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Luo as they both relate to teachings within in a peer to peer file download environment, and as such they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the re-requesting technique of Luo within the teachings of Fomenko in order to ensure a short download time, as suggested by Luo ([0065]), resulting in increased customer satisfaction, making the system more desirable to use.

Claim(s) 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Ferguson et al. (US 20090144340).


	In an analogous art, Ferguson disclosed wherein the indicator comprises a bitset that indicates which portions of the file are at the at least one device (Ferguson, [0049], Ferguson disclosed the use of a bitfield message to indicate a set of portions of digital data that is available at a peer for download).  Therefore Ferguson provides evidence that it was well known to utilze a bitset to indicate portions of files being available for download.
	One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Ferguson as they both relate to teachings within in a peer to peer file download environment, and as such they are within similar environments.
	As Fomenko explicitly disclosed providing indicators of what portion(s) are available at peers, and Ferguson provides a particular way for providing similar indicators, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the structure of Ferguson’s bitset/bitfield message within the teachings of Fomenko, as doing so would amount to the use of a known technique for indicating available portions of a file for download to improve a similar device in the same way.   Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the bitset/bitfield message structure of Ferguson within the teachings of Fomenko, as doing so would allow for 

Regarding claim 25, Fomenko disclosed the system of claim 24.  While Fomenko disclosed providing an indicator that identifies which portions of the file are available from which devices to enable a request for P2P downloading of the file for streaming (Fomenko, [0020], [0029]-[0030]), Fomenko did not explicitly disclose where the indicator comprises a bitset that indicates which portions of the file are available from which devices.
In an analogous art, Ferguson disclosed where the indication comprises a bitset that indicates which portions of the file are available from which devices (Ferguson, [0049], Ferguson disclosed the use of a bitfield message to indicate a set of portions of digital data that is available at a peer for download).  Therefore Ferguson provides evidence that it was well known to utilize a bitset to indicate portions of files being available for download.
	One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Ferguson as they both relate to teachings within in a peer to peer file download environment, and as such they are within similar environments.
	As Fomenko explicitly disclosed providing indicators of what portion(s) are available at peers, and Ferguson provides a particular way for providing similar indicators, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the structure of Ferguson’s bitset/bitfield message within the teachings of Fomenko, as doing so would amount to the use of a known .

Claim(s) 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Chavez et al (US 20110010258).

Regarding claim 26, Fomenko disclosed the system of claim 24, but did not explicitly disclose where the one or more processors are further configured to: select the portion to be requested from multiple portions of the file based on a rarity of the portion, the rarity of the portion determined based on whether a majority of the at least one device stores the portion 
	In an analogous art, Chavez disclosed where the one or more processors are further configured to: select the portion to be requested from multiple portions of the file based on a rarity of the portion, the rarity of the portion determined based on whether a majority of the at least one device stores the portion (Chavez, [0123], Chavez disclosed P2P clients receiving a fragment list from a central server, and “Given a list of file fragments that may be shared in the background, the P2P client requests file fragments from peers (block 818). The number of file fragments the P2P client may request to share in the background (or foreground, see [0124]) may be based 
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Chavez as they are both with respect to peer to peer downloading systems, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chavez within Fomenko, as doing so would provide users with additional features for how to select what content to download, thereby making the system more desirable to use by its customers.

Regarding claim 33, Fomenko disclosed the method of claim 14,but did not explicitly disclose further comprising selecting the portion to be requested from multiple portions of the file based on the portion being stored at two or fewer peer devices.
In an analogous art, Chavez disclosed selecting the portion to be requested from multiple portions of the file based on the portion being stored at two or fewer peer devices (Chavez, [0123], Chavez disclosed P2P clients receiving a fragment list from a central server, and “Given a list of file fragments that may be shared in the background, the P2P client requests file fragments from peers (block 818). The number of file fragments the P2P client may request to share in the background (or foreground, see [0124]) may be based on” “rarity” of the file fragments; Chavez does not limit the 
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Chavez as they are both with respect to peer to peer downloading systems, and as such, they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chavez within Fomenko, as doing so would provide users with additional features for how to select what content to download, thereby making the system more desirable to use by its customers.

Claim(s) 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Dornquast et al. (US 9053124).

Regarding claim 28, Fomenko disclosed the system of claim 24, where the one or more processors are further configured to:
receive the portion of the file (Fomenko, [0205], “When a chunk is safely received by the downloading peer”); and
verify, based on the checksum, the portion of the file received from the at least one device (Fomenko, [0205], “ When a chunk is safely received by the downloading peer, it can check that the chunk is valid by comparing it with a checksum for that chunk (desirably, these checksums are provided with the tokens”).

In an analogous art, Dornquast disclosed a system for distributed file system element collection, that may be implemented in a P2P environment (Dornquast, col. 45, lines 35-40) in which a node receives blocks of data for a file from another node (Fig. 21) and reconstructs the file using the blocks, and then the “reconstructed file(s) may be subsequently validated with a hash algorithm (e.g., a SHA-256 checksum of the entire file) for post construction accuracy.” (Dornquast, col. 28, line 51 through col. 29, line 19).
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Dornquast as they both involve teachings within a P2P environment.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the technique of validating the downloaded and reconstructed files of Dornquast, within the teachings of Fomenko, in order to provide additional checksum validations as already suggested by Fomenko, thereby resulting in a system with file additional validations leading to increased reconstruction accuracy (Dornquast, col. 29, lines 10-16), making the system more desirable to use by its customers.

Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of Alibaba Cloud ("Alibaba Dragonfly DCOS CaseStudy: China Mobile (ZhejiangBranch)"; "https://alibaba-cloud.medium.com/alibaba-dragonfly-.

Regarding claim 2, Fomenko disclosed the method of claim 1, further comprising:
identifying, by the server and based on the request, one or more permission data corresponding to the peer device, the permission data including a token ([0055], “determines whether and how the content item request is to be met”, “provides the results to a client as an authorized request in the form of a token”; See [0054] indicating clients being “authenticated”; See also [0062] involving “authentication of the client” and accepting “payment” i.e. purchasing the content); and
determining, by the server, whether to allow the peer device to receive the portion of the file based on the permission data ([0055], the token also includes restrictions, “such as the chunk references that the downloader is permitted to access”;  See [0054] and [0062] as explained above).
However, Fomenko did not explicitly disclose wherein the permission data with respect to docker container files in Fomenko’s P2P environment.
In an analogous art, Alibaba Cloud disclosed a cloud-native image distribution system, called DragonFly which “is a CNCF open-source file distribution service solution based onthe P2P and CDN technologies and suitable for distributing container images and files” (page 2), which includes “user permission control” (page 4) including an API gateway that encapsulates the internal system architecture and is responsible for receiving and forwarding task requests sent by clients, authenticating user access to 
One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and Alibaba Cloud as they both relate to file sharing utilizing peer-to-peer, and as such are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fomenko and DragonFly in order to provide users of Fomenko with additional features of utilizing the p2p protocol for downloading container files, thereby increasing scalability, making the system more desirable to use by its customers.
While the combination of Fomenko and Alibaba Cloud allow for the distribution of docker container files via P2P, and suggests the concept of user permission/authentication, the combination did not explicitly disclose wherein the permission data includes a docker bearer token.
In an analogous art, AIDK Seneviratne disclosed teachings for enabling an authentication mechanism for Docker Remote API in which an authentication server issues and validates access tokens, which are required to access the Docker Remote API (page iii, See also page 27 “Access token maintenance” and “validation”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the docker bearer access tokens of AIDK Senviratne within the combined teachings of Fomenko and Alibaba Cloud in order to allow its users to perform Docker operations via Remote API in a manner that allows for request authentication while improving security of the system as a whole, increasing desirability of use by its customers.

Claim(s) 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fomenko et al. (US 20110071841) in view of DragonFly (“What is DragonFly”; May 01, 2019; https://web.archive.org/web/20190501065255/https://d7y.io/en-us/docs/overview/what_is_dragonfly.html).

Regarding claim 32, Fomenko disclosed the method of claim 14, but did not explicitly disclose wherein the download command comprises a container-layer download command, and further comprising translating the container-layer download command to a direct file download request.
	In an analogous art, DragonFly disclosed wherein the download command comprises a container-layer download command, and further comprising translating the 
	One of ordinary skill in the art would have been motivated to combine the teachings of Fomenko and DragonFly as they both relate to file sharing utilizing peer-to-peer, and as such are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Fomenko and DragonFly in order to provide users of Fomenko with additional features of utilizing the p2p protocol for downloading container files, thereby increasing scalability, making the system more desirable to use by its customers.

Response to Arguments
Applicant’s arguments filed on 4/22/2021 have been carefully considered but they are not deemed fully persuasive.  
Regarding claim 1, Applicant asserts that Fomenko did not disclose that the request for content transmitted to the central authority is based on a software release, deployment, or a replication operation at the requesting device [Response, 13].
Examiner respectfully disagrees.

Applicant’s arguments with respect to claim(s) 2, 5, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY B DENNISON/Primary Examiner, Art Unit 2443